Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
FINAL ACTION

Response to Amendment
The amendment filed on 12/04/2020 has been received and claims 6-10, 12-14, 16-20, and 23-25 are pending.
Claim Objections
Claims 7-10, 12-14, 16-20, and 23-25 are objected to because of the following informalities:  
in line 1 of Claim 7, 
delete “replaceable unit” and insert --volatile composition dispenser--,
insert --, wherein the replaceable unit-- after “claim 6”,
delete “comprising” and insert --comprises--;
in line 1 of Claim 8, delete “replaceable unit” and insert --volatile composition dispenser--;
in line 1 of Claim 9, delete “replaceable unit” and insert --volatile composition dispenser--;
in line 1 of Claim 10, delete “replaceable unit” and insert --volatile composition dispenser--;
in line 1 of Claim 12, 
delete “replaceable unit” and insert --volatile composition dispenser--,
insert --, wherein the replaceable unit-- after “claim 6”,
delete “comprising” and insert --comprises--;
in line 2 of Claim 12, delete “a” before “volatile” and insert --the--;
in line 1 of Claim 13, delete “replaceable unit” and insert --volatile composition dispenser--;
in line 7 of Claim 14, delete “a” before “volatile” and insert --the--; 
in line 1 of Claim 16, delete “replaceable unit” and insert --volatile composition dispenser--;
in line 1 of Claim 17, 
delete “replaceable unit” and insert --volatile composition dispenser--,
insert --wherein the replaceable unit-- before “further”,
delete “comprising” and insert --comprises--;
in line 1 of Claim 18, delete “replaceable unit” and insert --volatile composition dispenser--;
in line 1 of Claim 19, delete “replaceable unit” and insert --volatile composition dispenser--;
in line 1 of Claim 20, delete “replaceable unit” and insert --volatile composition dispenser--;
in line 1 of Claim 23, delete “replaceable unit” and insert --volatile composition dispenser--;
in line 1 of Claim 24, delete “replaceable unit” and insert --volatile composition dispenser--;
in line 1 of Claim 25, delete “replaceable unit” and insert --volatile composition dispenser--.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodgers (20030051387) in view of Valenzona (4258004), Yamasaki (20070258865), and Taiwan Wood Congratulation (JP 3059463).
As to Claims 6-7 and 12-13, Rodgers (‘387) discloses a volatile composition dispenser (10) comprising a housing (12) and a replaceable unit (16/68, 18), wherein the housing (12) comprises an attachment means (76) configured to attach the volatile composition dispenser (10) to an object (see p. 3 [0026]), the replacement unit (16/68, 18) comprising: 
a volatile composition container (18) comprising an inner wall (as shown in Figures 4-5 where inner sidewall surfaces as well as the inner surface of the bottom wall where 98 contacts 2 to about 0.5 cm2;
a space (i.e. space between and around sidewalls and material 98) defined intermediate the inner wall (as shown in Figures 4-5 where inner sidewall surfaces as well as the inner surface of the bottom wall where 98 contacts the container 18) and the material (98), wherein at least a portion of the liquid phase volatile composition is configured to evaporate into the space to create a saturated vapor phase volatile composition within the space (see Figures 4-5, p. 3 [0027], p. 4 [0030]-[0031]); and
a power source receiving space (i.e. within 16, space occupied by 56) joined with the volatile composition container (18), the power source receiving space (i.e. within 16, space occupied by 56) capable of receiving a power source (16, 56) (see Figures 1-2, 4-5, and 7),
wherein the power source is a battery (56) (see p. 2 [0026] – 5th – 6th lines from the bottom on right column);
wherein the power source (16, 56) is configured to power a fan (14); and
wherein the material (98) is selected from the group consisting of: a porous media, a wick, a membrane, and combination thereof (see p. 3 [0027] – lines 32-34).
Rodgers (‘387) does not appear to specifically teach that the attachment means is a clip, or said volatile composition container comprises at least one projection extending from the inner wall, wherein the at least one projection is configured to engage a portion of the material to maintain said material at a distance away from said inner wall, or that the volatile composition 2 to about 0.20 cm2.
It was known in the art at the time of invention to provide an inlet orifice and an outlet orifice having a cross-sectional area in the range of about 0.008 cm2 to about 0.20 cm2 and at least one projection from an inner wall of a volatile composition container. Valenzona (‘004) discloses a volatile composition container (10) comprising an inlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11), an outlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11), an inner wall (48, 58) and at least one projection (52, 50, 56, 59) extending into said volatile composition container (10) from said inner wall (see Figure 1), wherein at least one projection (52, 59) is configured to engage a material (30) to maintain said material (30) at a distance away from said inner wall (see Figure 1), and a space (15) defined intermediate said inner wall (48, 58) and the surfaces of said material (30) (see Figure 1), wherein said space is configured to receive the vapor phase volatile composition (see Figure 1), and wherein the inlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11) and the outlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11) capable of having a cross-sectional area in the range of about 0.008 cm2 to about 0.20 cm2 (i.e. depending on the amount of the overlap between 16 and 20) capable of inhibiting molecular diffusion of the volatile composition through the orifices without force from a fan, in order to hold the material in place (see Col. 4 lines 9-14). It would have been obvious to one of ordinary skill in this art at the time of invention to provide an inlet orifice and an outlet orifice having a cross-sectional area in the range of about 0.008 cm2 to about 0.20 cm2 and at least one projection from an inner wall of a volatile composition container in the volatile composition container of 
While Valenzona (‘004) appears to teach more than two (such as three) openings which form the inlet orifice(s) and outlet orifice(s) (see Figures 1-3), neither Rodgers (‘387) nor Valenzona (‘004) appears to specifically teach that the volatile composition container is comprised only of one inlet orifice and one outlet orifice. However, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to provide only one inlet orifice and only one outlet orifice in the volatile composition container of Rodgers as modified by Valenzona as a matter of choice in order to allow/limit air flow through the volatile composition container so as to control amount of emission of volatile composition from therein. Only the expected results would be attained. 
Moreover, it was known in the art at the time of invention to provide only one inlet orifice and only one outlet orifice in a unit/device used with a volatile composition. Yamasaki (‘865) discloses a unit (1) comprising a shell (see Figures 4-12, p. 5 [0112]) defining a volatile composition container (10, 10b) and a power source receiving space (11 - 11a, 11b) (see Figures 2, 4, and 6), 
wherein the volatile composition container (10, 10b) comprises:
a high surface area material (30) disposed within the volatile composition container (10, 10b) (see Figures 1 and 4);
only one inlet orifice (16) (see Figures 1 and 3-4); 
only one outlet orifice (15) (see Figures 1, 4, and 6);

an inner wall and at least one projection (14, 14a) extending into said volatile composition container (1) from said inner wall (see Figure 1), wherein at least one projection (14, 14a, 10b) is configured to engage a material (3 - 30, 31, 32, 33) to maintain said material (3 - 30, 31, 32, 33) at a distance away from said inner wall (see Figures 1 and 4), and a space defined intermediate said inner wall and the surfaces of said material (30) (see Figures 1, 4, 6, 8, 12, and 14), wherein said space is configured to receive the vapor phase volatile composition (see Figures 1, 4, 6, 8, 12, and 14),
in order to hold the material in place (see p. 4 [0090]) and to allow air/wind to pass through the volatile composition container so as to emit chemical therein into an atmosphere (see p. 4 [0075]).
It would have been obvious to one of ordinary skill in this art at the time of invention to provide only one inlet orifice and only one outlet orifice in the volatile composition container of the replaceable unit of Rodgers as modified by Valenzona as a known configuration in order to allow air/wind to pass through the volatile composition container to emit chemical therein into an atmosphere as shown by Yamasaki.
As to the limitation that the attachment means is a clip, it was known in the art at the time of the invention to provide a clip as a means to attach a volatile composition dispenser to an object. Taiwan Wood Congratulation (‘463) discloses a volatile composition dispenser (see Figures 1 and 4-5) comprising a housing (1) and a replaceable unit (3 or aroma within 2), wherein the housing (1) comprises a clip (6, 6A) configured to attach the volatile composition dispenser to an object (see Figures 1 and 3-5) in order to dispense an aroma into a desired 

 As to Claims 8-10, while Rodgers (‘387) does not appear to specifically disclose that the material has a volume of about 2 cm3 to about 16 cm3, or has an exposed surface area of about 5 cm2 to about 50 cm2, or that the volume of the volatile composition within the material is from about 1.5 ml to about 12 ml, it would have been well within the purview of one of the ordinary skill in the art at the time of the invention to provide any desired size/dimension that fits within the volatile composition container and that will provide desired/adequate quantity of the volatile composition into the environment/atmosphere. Only the expected results would be attained.
Thus, Claims 6-10 and 12-13 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Rodgers (‘387), Valenzona (‘004), Yamasaki (‘865), and Taiwan Wood Congratulation (‘463).

Claims 14, 16-20, 23, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodgers (20030051387) in view of Butler (20070257130), Valenzona (4258004), Yamasaki (20070258865), and Taiwan Wood Congratulation (JP 3059463).
As to Claims 14, 16-17, and 23, Rodgers (‘387) discloses a volatile composition dispenser (10) comprising a housing (12) and a replaceable unit (16/68, 18), wherein the housing 
a volatile composition container (18) comprising: 
a high surface area material (98) disposed within the volatile composition container (18) (see Figures 4-5); 
an inlet orifice (96) (see Figures 4-5, p. 4 [0030] – lines 12-16); 
an outlet orifice (84) (see Figures 1 and 4-5, p. 4 [0030] – lines 12-17);
an air flow path (i.e. path of air as shown by arrows in Figures 4-5) defined between the high surface area material (98) and the extending from the inlet orifice (96) to the outlet orifice (84) (see Figures 4-5);
wherein the inlet orifice (96) is capable of having a cross-sectional area in the range of about 0.008 cm2 to about 0.5 cm2, where the inlet orifice (96) and the outlet orifice (84) are capable of being sized such as to inhibit evaporative losses of a volatile composition within the volatile composition container;
wherein the outlet orifice (84) can be offset with respect to a central longitudinal axis from the inlet orifice (96) (see Figure 5) to create a tortuous path through the volatile composition container (18); and
a power source receiving space (i.e. within 16, space occupied by 56) comprised of an electrical lead (64) for electrically connecting a power source (16, 56) with a volatile composition dispenser (14, 58) (see Figures 1-2, 4-5, and 7),
wherein the power source (56) is a battery (see p. 2 [0026] – 5th – 6th lines from the bottom on right column); and

Rodgers (‘387) does not appear to specifically teach that the attachment means is a clip, or the replaceable unit is comprised of a shell defining the volatile composition container and the power source receiving space, or that the volatile composition container is comprised of one inlet orifice and one outlet orifice, nor that the one inlet orifice and the one outlet orifice have a cross-sectional area in the range of about 0.008 cm2 to about 0.20 cm2.
As to the limitation that the replaceable unit is comprised of a shell defining a volatile composition container and a power source receiving space, it was known in the art at the time of invention to provide a unit comprised of a shell that defines a volatile composition container and a power source receiving space. Butler (‘130) discloses a replaceable unit (16) (see Figure 3) comprising a power source (within 22 – see p. 5 [0105] – lines 1-2 and [0106]) and a volatile composition container (24) (see p. 5 [0105] – lines 2-3), wherein the replaceable unit (16) comprises a shell (32, 34, 36, 38, 30) that contains both the volatile composition container (24) and the power source (i.e. batteries within 22) (see Figure 3, p. 5 [0106]-[0107]), in order to allow user to purchase and replace the power source receiving space and the volatile composition container at once (see p. 5 [0111]). It would have been obvious to one of ordinary skill in this art at the time of invention to provide a shell defining the power source receiving space and the volatile composition container in the replaceable unit of Rodgers as a known alternate configuration in order to allow a user to easily replace both the power source and the volatile composition at once as shown by Butler.
As to the limitation that the inlet orifice and the outlet orifice have a cross-sectional area in the range of about 0.008 cm2 to about 0.20 cm2, it was known in the art at the time of 2 to about 0.2 cm2 in a volatile composition container. Valenzona (‘004) discloses a volatile composition container (10) comprising an inlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11), an outlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11), a material (30) disposed within the volatile composition container (10), and an air flow path (15) defined between said material (30) and a shell (12, 14) and extending from the inlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11) to the outlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11) (see Figures 1-2), wherein the inlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11) and the outlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11) are capable of having a cross-sectional area in the range of about 0.008 cm2 to about 0.20 cm2 (i.e. depending on the amount/extend of the overlap between 16 and 20 – see Figures 2-3, Col. 3 lines 8-11) capable of inhibiting molecular diffusion of the volatile composition through the one inlet and one outlet orifices (openings formed from overlap of 16 and 20) without force from a fan, in order to adjust the amount of air circulation through the volatile composition container as desired/required (see Col. 3 lines 10-11). It would have been obvious to one of ordinary skill in this art at the time of invention to adjust the overlap of inlet and outlet orifices to a cross-sectional area in the range of about 0.008 cm2 to about 0.20 cm2 in the volatile composition container of Rodgers in order to limit/adjust air circulation through the volatile composition container so as to control amount of the volatile composition emitted as shown by Valenzona.
While Valenzona (‘004) appears to teach more than two (such as three) openings which form the inlet orifice(s) and outlet orifice(s) (see Figures 1-3), none of Rodgers (‘387) and 
Moreover, it was known in the art at the time of invention to provide only one inlet orifice and only one outlet orifice in a unit/device used with a volatile composition. Yamasaki (‘865) discloses a unit (1) comprising a shell (see Figures 4-12, p. 5 [0112]) defining a volatile composition container (10, 10b) and a power source receiving space (11 - 11a, 11b) (see Figures 2, 4, and 6), 
wherein the volatile composition container (10, 10b) comprises:
a high surface area material (30) disposed within the volatile composition container (10, 10b) (see Figures 1 and 4);
only one inlet orifice (16) (see Figures 1 and 3-4); 
only one outlet orifice (15) (see Figures 1, 4, and 6);
wherein the outlet orifice (15) is offset with respect to a central longitudinal axis from the inlet orifice (16) to create a tortuous path through the volatile composition container, 
in order to allow air/wind to pass through the volatile composition container so as to emit chemical therein into an atmosphere (see p. 4 [0075]).
It would have been obvious to one of ordinary skill in this art at the time of invention to provide only one inlet orifice and only one outlet orifice in the volatile composition container of 
As to the limitation that the attachment means is a clip, it was known in the art at the time of the invention to provide a clip as a means to attach a volatile composition dispenser to an object. Taiwan Wood Congratulation (‘463) discloses a volatile composition dispenser (see Figures 1 and 4-5) comprising a housing (1) and a replaceable unit (3 or aroma within 2), wherein the housing (1) comprises a clip (6, 6A) configured to attach the volatile composition dispenser to an object (see Figures 1 and 3-5) in order to dispense an aroma into a desired environment (see English translation, Overview/Problem). It would have been obvious to one of ordinary skill in this art at the time of invention to provide a clip as the attachment means in the volatile composition dispenser of Rodgers as modified by Butler, Valenzona, and Yamasaki as a known alternate configuration in order to attach the volatile dispenser to an object so as to enable dispensing of an aroma/fragrance into an environment as shown by Taiwan Wood Congratulation.

As to Claims 18-20, while Rodgers (‘387) does not appear to specifically disclose that the material has a volume of about 2 cm3 to about 16 cm3, or has an exposed surface area of about 5 cm2 to about 50 cm2, or that the volume of the volatile composition within the material is from about 1.5 ml to about 12 ml, it would have been well within the purview of one of the ordinary skill in the art at the time of the invention to provide any desired size/dimension that fits within the volatile composition container and that will provide desired/adequate quantity of the volatile composition into the environment/atmosphere. Only the expected results would be attained.
2 to about 0.2 cm2, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to provide an appropriate and desired dimension of orifices such as a cross-sectional area in the range of about 0.01 cm2 to about 0.2 cm2 in the volatile composition container of Rodgers as modified by Butler, Valenzona, and Yamasaki in order to allow air to flow through and past the high surface area material within the volatile composition container so as to allow the volatile composition to be emitted therefrom into the environment. Only the expected results would be attained.
	Thus, Claims 14, 16-20, 23, and 25 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Rodgers (‘387), Butler (‘130), Valenzona (‘004),  Yamasaki (‘865), and Taiwan Wood Congratulation (‘463).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodgers (20030051387) in view of Butler (20070257130), Valenzona (4258004), Yamasaki (20070258865), and Taiwan Wood Congratulation (JP 3059463) as applied to claim 14 above, and further in view of Colombo (20100269826).
Rodgers (‘387), Butler (‘130), Valenzona (‘004), Yamasaki (‘865), and Taiwan Wood Congratulation (‘463) are relied upon for disclosure described in the rejection of claim 14 under 35 U.S.C. 103(a).
	Neither Rodgers (‘387) or Butler (‘130) or Valenzona (‘004) or Yamasaki (‘865) nor Taiwan Wood Congratulation (‘463) appears to specifically teach that the volatile composition container (18) comprises a baffle for directing air through the air flow path.

a high surface area material (13) disposed within the volatile composition container (2) (see Figures 2-4); and
a baffle (16) for directing air through an air flow path (see Figures 2, 5, and 9),
in order to allow air to move in a desired direction as air rotates around the high surface area material so as to more efficiently capture evaporation and to propel the evaporated volatile composition outward into the atmosphere (see p. 2 [0029]-[0031]).
It would have been obvious to one of ordinary skill in this art at the time of invention to provide a baffle in the volatile composition container of the replaceable unit of Rodgers in order to direct air/wind flow to capture evaporated volatile composition so to propel and emit chemical therein into an atmosphere as shown by Colombo.
Thus, Claim 24 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Rodgers (‘387), Butler (‘130), Valenzona (‘004), Yamasaki (‘865), Taiwan Wood Congratulation (‘463), and Colombo (‘826).

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-10, 12-14, 16-20, and 23-25 have been considered but are moot because the new ground of rejection based on a new combination of references does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REGINA M YOO/            Primary Examiner, Art Unit 1799